DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 
Election/Restrictions – Retained for the Record
Applicant’s election without traverse of Group I, claims 1-8, 10 and 11 in the reply filed on 10/3/2019 is acknowledged.
Claims 16, 19-25, 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2019.
Applicant elected the species, without traverse, of the Bla g 5 peptide sequence TIPYYTKKFDEVVKA, which corresponds to SEQ ID NO:1.

Priority
The instant application, filed 11/14/2017 and having one RCE filed therein is a national stage entry of PCT/US2016/032494, International Filing Date: 05/13/2016.

Claim Status
Claims 1, 6, 10, 16, 19, 21, 26, 28 and 29 are pending.
Claims 2-5, 7-9, 11-15, 17, 18, 20, 22-24, 26, 27 are cancelled.

Claims 1, 6, 10, and 29 are under examination.

Claim Interpretation
Claim 1, amended 6/8/21, is interpreted to be directed to a pharmaceutical composition comprising a peptide comprising an amino acid sequence selected from those listed and assigned SEQ ID numbers and their homologues, variants or derivatives. The scope of the peptides identified by SEQ ID NOs. in claim 1 is interpreted to exclude any smaller peptide thereof (see 2/3/2020 Non-Final action Claim Interpretation) and an adjuvant (adjuvant previously in claim 11, now cancelled). Based on the “comprising,” a peptide larger than but containing a sequence identical to one or more than one of these listed peptides would also be encompassed by the claim limitation directed to the peptide.
“Peptide” is not defined in the specification.  The Examiner is interpreting “peptide” in claim 1 based on the ordinary and customary meaning in the art, “a short chain of between two and fifty amino acids, linked by peptide bonds.” See https://en.wikipedia.org/wiki/Peptide, downloaded 11/23/2020, copy previously provided. Therefore claim 1 as amended would not encompass the full length Bla g 5 protein.
While previously the disclosure in paragraphs 102-106 of the specification was considered to interpret variants to be directed to sequences that retain an immunological tolerance functionality of the claimed sequence of which it is a variant or derivative, on further consideration, given the multiple disclosures of what a variant can be, including per paras 104 and 105 that a variant or derivative includes deletions, truncations and fragments, additions and insertions, the inclusion in claim 1 of “and a homologue, variant or derivative thereof” is interpreted to extend the possible sizes and sequences of the peptide beyond requiring that each peptide must have at least one of the 22 listed sequences’ amino acid sequences in its entirety. As to homologue thereof, given the general descriptions in paras 99 and 100, providing numerous percentages and also the para 99 statement that a polypeptide sequence is a homologue to another sequence if the sequences “have substantial identity over a specified region and a functional activity of the sequences is conserved or preserved, at least in part”, a homologue is interpreted to not be limited to only a 15-mer, and to allow for multiple modifications, including substitutions, of amino acids in the 22 listed sequences.

A pharmaceutical composition is interpreted to be a composition that comprises at least one medicinal compound (which can be a drug, protein, peptide, etc.) that has at least some beneficial prophylactic or therapeutic properties with regard to a condition, disease or disorder in a subject in need of such composition. The focus of the specification disclosure appears to be toward a pharmaceutical composition that would provide tolerization in a subject who has, or does not yet have, an allergy from a cockroach antigen or antigens.

Improper Markush Grouping
Claims 1 and 10, which depends from claim 1, are rejected on the basis that claim 1 contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

Given the allowed diversity of structures and sequences for homologues, derivatives and variants, the Markush grouping of the 22 15-mer peptides and their homologues, variants and derivatives of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reason(s): the inclusion of homologues without specified limits on identity, and variants and derivatives that may have sequences including additions, deletions, etc. from the listed 15-mers, result in a collection of peptides that cannot reasonably be considered for form a group having a single structural feature that is essential to a common use.  MPEP 2117 II.B.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
Applicant page 5 emphasizes that “the Markush group recites peptides, all of which are 15 amino acids in length.” (emphasis in Applicant’s Remarks). Yet as interpreted based on the claim language the claimed peptides of component (a) can be 1) larger than 15 amino acids in length, and/or 2) be a homologue, variant or derivative that might be smaller or larger than 15 amino acids in length. So give the claim wording choices and claim interpretation this line of argument is unpersuasive.
Applicant page 5 then further states, “Further, all members of the Markush group share a common use, e.g., modulating an immune response against a Cockroach allergen in a subject.” (emphasis in Applicant’s Remarks). 

First, the common function/use, such as exemplified in the “e.g.” underlined example above, modulating an immune response, does not appear to be related to the alleged common structure. Myriad other 15-mer amino acid sequences would not possess this exemplified property, and the prior art reference US 2010/0291145, Humphreys, 11/18/2010, at page 32, Table 8.3, teaches a 20-mer IVDTISDFRAAIA NYHYDAD that but for the first methionine of instant SEQ ID NO:4 includes all of SEQ ID NO:4 and was identified as having allergenic immunogenic effect (see also Humphreys para 148-149 and Papouchado BG. Tissue Antigens. 2000 55:303-11, both previously provided in the 12/8/2020 Final Office action). So the property is not related to the alleged common size/length. 
Second, having reconsidered the multiple descriptions of homologues, variants and derivatives, it is clear that these are not limited to 15 amino acids in length, and may only marginally share a common use, there being no clear demarcation about effectiveness in modulating an immune response, i.e., when a derivative or variant has such little modulating effectiveness that it is no longer considered a derivative or variant encompassed by claim 1. Further in this regard, given the data Table 6 starting on page 123, although the claimed 22 15-mers of claim 1 are among the first 23 amino acid sequences in that table, so are grouped as having the highest average magnitude of response, so arguably have some similar use, there is a relatively high difference in response rate per subject, from 1.4 to over 15. The Examiner questions at what point a common use can be argued given the numerous sequences in that and other tables; i.e., whether the last 22 sequences of Table 6, having response rates per subject ranging from 1.4 to 4.3 would also be considered to have a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a pharmaceutical composition comprising a peptide having – interpreted as comprising, an open transition, an amino acid sequence selected from one of 22 specified amino acid sequences corresponding to SEQ ID NOs:1 and 3-23, and a homologue, variant or derivative thereof, and an adjuvant.
The phrasing of claim 1’s “comprising: (a) peptide having an amino acid sequence selected from …” is interpreted to mean the peptide must comprise any of the listed full sequences, and encompasses larger peptides that include the entire sequence of at least one of the listed 22 amino acid sequences.
Applicant’s 6/8/21 Remarks, page 5, unambiguously state regarding the Markush group of claim 1 that as to the recited peptides, “all of which are 15 amino acids in length” and that all members of the Markush group share a common use, “e.g., modulating an immune response against a Cockroach allergen in a subject.”
The phrase toward the end of claim 1 “and a homologue, variant or derivative thereof” is interpreted to be included in the Markush group. That is, under section (a) of claim 1 a homologue, variant or derivative of any of the peptides comprising one of the 22 listed amino acid sequences listed in claim 1 would be part of the Markush group of the (a) component of claim 1, the (b) component being an adjuvant. For example, claim 1 would encompass a variant or derivative of a peptide comprising SEQ ID NO:4 and an adjuvant in a pharmaceutical composition.
Yet among the extensive descriptions of homologues, variants and derivatives in the specification, see 8/3/2020 specification paras 96-110, a homologue, variant or derivative of a 15-mer need to remain a 15-mer.
Thus, there is a conflict between the statement that all recited peptides are 15 amino acids in length and the multiple disclosures regarding homologues, variants and derivatives of these, see 8/3/2020 specification paras 96-110, which allow for portions, subsequences, substitutions, additions, and deletions (see particularly paras 102, 104 and 105, collectively modifications), such that after such 
Claim 10, depending from claim 1 and further comprising a pharmaceutically acceptable carrier, diluent or excipient, also is rejected under this section based upon its dependency and not overcoming the basis of rejection applied to claim 1.
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/006262, Osuna Carrillo del Albornoz et al., published 1/9/14, machine translation provided (OCA).
Claim 1 is directed to a pharmaceutical composition comprising a peptide having – interpreted as comprising, an open transition, an amino acid sequence selected from one of 22 specified amino acid sequences corresponding to SEQ ID NOs:1 and 3-23, and a homologue, variant or derivative thereof, and an adjuvant.
The phrasing of claim 1’s “comprising: (a) peptide having an amino acid sequence selected from …” is interpreted to mean the peptide must comprise any of the listed full sequences, and encompasses 
The Examiner has expanded the search beyond the elected SEQ ID NO:1, found allowable.
OCA teaches a first aspect of its invention relates to peptides suitable for conferring protective immunity in mammals against infection caused by diptera insect larvae capable of causing miasis (hereinafter "peptides of the invention"), wherein said peptides comprise a sequence selected from the following group: the sequence of any of the Sequences SEQ ID NO 1 To SEQ ID NO 10, as well as variants of these sequences, page 6.
OCA’s SEQ ID NO:10, identified in the OCA sequence listing as an antigenic fragment, encompasses the entirety of instant SEQ ID NO:7, so meets the peptide limitation of instant claim 1:
OCA SEQ ID NO:10:RIPFSHDDRLGFLTFCPTNLGTTLR
Instant SEQ ID NO:7:           HDDRLGFLTFCPTNL
The underlined portion of the OCA SEQ ID NO:10 antigenic fragment peptide corresponds with instant SEQ ID NO:7.
OCA, page 13, teaches that its peptides may be formulated as vaccines, so are a type of pharmaceutical composition, and that this may contain adjuvants that enhance the efficacy of the vaccine, including Montanid, Freund’s adjuvant, and others.
Given these teachings, including that only ten sequences are taught, a pharmaceutical composition comprising SEQ ID NO:10 and an adjuvant are “at once envisaged,” MPEP 2131.02
Accordingly, OCA anticipates claim 1.
OCA also teaches adding excipients other than adjuvants – such as water, saline dextrose, glycerol and others, page 13, so anticipates claim 10.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papouchado et al., Tissue Antigens 2000: 55: 303–311 (“PAP”).
Claim 1 is directed to a pharmaceutical composition comprising a peptide having – interpreted as comprising, an open transition, an amino acid sequence selected from one of 22 specified amino acid 
The phrasing of claim 1’s “comprising: (a) peptide having an amino acid sequence selected from …” is interpreted to mean the peptide must comprise any of the listed full sequences, and encompasses larger peptides that include the entire sequence of at least one of the listed 22 amino acid sequences. For the instant rejection this excludes any interpretation or consideration of scope regarding homologue, variant or derivative thereof.
The Examiner has expanded the search beyond the elected SEQ ID NO:1, found allowable.
PAP teaches that HLA DQ6/hCD4+ mice responded very strongly to peptides including its peptide 16, identical to residues 151-170 of Bla g 5 protein of cockroach per Table 1 page 304, page 309 last para. This peptide, WADFYFVAILDYLNHMAKED, encompasses instantly claimed SEQ ID NO:3, YFVAILDYLNHMAKE.
PAP teaches “Mice were immunized with 50 mg of CR extract or 200 mg of individual peptide emulsified in complete Freund’s adjuvant (Difco, Detroit, MI, USA) administered subcutaneously into the tails and in the hind footpads.”  Thus PAP taught its peptide 16, and consequently a peptide comprising instant SEQ ID NO:3, in a pharmaceutical composition comprising an adjuvant.
PAP therefore anticipates claim 1.

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
Applicant page 5 argues that based upon amending claim 1 to remove the recitation of SEQ ID NO:2 that  PAP does not anticipate claim 1 “as it does not teach or suggest any of the peptides now currently recited in claim 1.”
This is not persuasive because PAP sequence 16 encompasses and so anticipates SEQ ID NO:3 which is found in instant claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Oseroff, J Immunol 2012; 189:679-688 (Oseroff) in view of US 2008/0233155, Moingeon et al., published 9/25/08 (MOR).
Claim 1 is directed to a pharmaceutical composition comprising a peptide having – interpreted as comprising, an open transition, an amino acid sequence selected from one of 22 specified amino acid sequences corresponding to SEQ ID NOs:1 and 3-23, and a homologue, variant or derivative thereof, and an adjuvant.

Oseroff clearly teaches instant SEQ ID NOs: 3 and 4 are among 25 distinct Bla g regions recognized by T cell responses from allergic individuals, Table 1 on page 682, Bla g 5 starting positions 66 for SEQ ID NO:4 and 156 for SEQ ID NO:3.
Oseroff teaches that the purpose of the study was to better understand phenomenon that could be used for specific immunotherapy (SIT), page 680, but does not explicitly teach these peptides with an adjuvant in a pharmaceutical composition.
MOR relates to immunogenic compositions that allow eliciting antigen-specific immune tolerance, Abstract, show that adjuvants could improve the clinical efficacy of SIT in an animal model of asthma, para 13, and teach that among the lists of protein allergens are proteins of  the genus Blattella (i.e., cockroach), para 53.
Given MOR’s teaching of advantageously adding an adjuvant to improve clinical efficacy, and that Oseroff identified cockroach peptides shown to have a relatively higher effect on subjects, these including instant SEQ ID NOs: 3 and 4, it would have been obvious to add an adjuvant to a pharmaceutical composition that comprises instant SEQ ID NOs:3 and/or 4, optionally including other peptides identified by Oseroff in Table 1, for SIT, in order to improve the clinical efficacy. This is based on applying a known method to improve a response to peptides identified as suitable for eliciting such response. There would have been a reasonable expectation of success given the data from Oseroff and from MOR.
Accordingly, claim 1 would have been obvious.
Claim 10 also would have been obvious because MOR also teaches for its compositions, “the term "pharmaceutically acceptable carrier" includes solvents, dispersion media, coatings, isotonic and absorption delaying agents, mucoadhesive excipients, and the like, that do not produce an adverse or other untoward reaction when administered to an animal, or a human, as appropriate,” para 61.

Oseroff teaches ISDFRAAIA NYHYDA is among 25 distinct Bla g regions that are recognized by T cell responses from allergic individuals, Table 1, page 682, fourth listed sequence.
Oseroff does not explicitly teach this or other specifically listed peptides with an adjuvant in a pharmaceutical composition.
MOR relates to immunogenic compositions that allow eliciting antigen-specific immune tolerance, Abstract, show that adjuvants could improve the clinical efficacy of SIT in an animal model of asthma, para 13, and teach that among the lists of protein allergens are proteins of  the genus Blattella (i.e., cockroach), para 53.
Given MOR’s teaching of advantageously adding an adjuvant to improve clinical efficacy, and that Oseroff identified cockroach peptides, including specifically listed ISDFRAAIA NYHYDA, corresponding exactly to instant SEQ ID NO:2, shown to have a relatively higher effect on subjects, it would have been obvious to add an adjuvant to a pharmaceutical composition that consists of instant SEQ ID NO:2, in order to improve the clinical efficacy. This is based on applying a known method to improve a response to peptides identified as suitable for eliciting such response. There would have been a reasonable expectation of success given the data from Oseroff and from MOR.
Accordingly, claim 29 would have been obvious.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Papouchado et al., Tissue Antigens 2000: 55: 303–311 (“PAP”, previously provided) in view of US 2010/0291145, Humphreys et al., published 11/18/2010 (Humphreys, previously provided).
The teachings of PAP as they are relevant to claim 1 are given previously in this office action and are fully incorporated here.
Claim 10 is directed to the pharmaceutical composition of claim 1 further comprising a pharmaceutically acceptable carrier, diluent or excipient.

Humphreys, Example 8, teaches PAP’s peptide 10 as an immunogenic cockroach peptide known in the art, referencing the PAP reference at paragraph 149 and setting it forth in Table 8.3 on page 32, and more broadly teaches that its formulations and compounds that form the active ingredient “are typically administered in admixture with suitable pharmaceutical diluents, excipients or carders [sic] (collectively referred to herein as 'carder [sic] materials')” paragraph 88.
Accordingly, in view of the teachings of Humphreys, one of ordinary skill in the art would reasonably have modified the pharmaceutical compositions of PAP by adding a diluent, excipient and/or carrier because this is a routine approach to formulations given the teachings of Humphreys, and would represent a further improvement modification of the specific teachings of PAP in its evaluations that explicitly only added Freund’s adjuvant.
Accordingly claim 10 would have been obvious.

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
Applicant page 6 argues that PAP does not teach any of the recited peptides of amended claim 1 nor of new claim 29.
As to claim 1, this is not persuasive because PAP sequence 16 encompasses instant SEQ ID NO:3 which is found in instant claim 1, and based upon claim interpretation claim 1 encompasses larger peptides that include the entirety of a claimed 15-mer peptide.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658